NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

BILL CURTIS COX,                         )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D16-1888
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Polk
County; Wayne Durden, Judge

Bill Curtis Cox, pro se.


Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



MORRIS, BLACK, and LUCAS, JJ., Concur.